01/04/2022


                                          DA 20-0301
                                                                                        Case Number: DA 20-0301

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 2



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

WILLIAM G. ROSSBACH,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Twentieth Judicial District,
                       In and For the County of Lake, Cause No. DC-19-144
                       Honorable James A. Manley, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Moses Okeyo, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Steven Eschenbacher, Lake County Attorney, Polson, Montana


                                                  Submitted on Briefs: September 22, 2021

                                                             Decided: January 4, 2022


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1      William George Rossbach was arrested and charged with assault on a peace officer

in violation of § 45-5-201(a), MCA, after an altercation with Officer T.J. Haynes in

May 2019. The District Court declared a mistrial in Rossbach’s first trial after the jury

failed to reach a verdict. At his second trial, a Lake County jury found him guilty.

Rossbach appeals, challenging the District Court’s denial of his motions to reschedule the

second trial and to allow a jailed defense witness to wear street clothing during his

testimony. Rossbach also appeals his persistent felony offender sentence. We affirm the

conviction and the sentence.

¶2      We consider the following restated issues on appeal.

     1. Whether the District Court abused its discretion when it denied Rossbach’s motion
        for continuance after setting the trial during his counsel’s pre-planned vacation.

     2. Whether the District Court abused its discretion when it denied Rossbach’s motion
        to allow his witness to testify in civilian clothing rather than shackled and in jail
        clothing.

     3. Whether the District Court illegally sentenced Rossbach as a persistent felony
        offender under § 46-1-202(18)(b)(ii), MCA, based on his release from a sentence
        on revocation when his most recent felony conviction was in 2001.

                    FACTUAL AND PROCEDURAL BACKGROUND

¶3      On May 15, 2019, Officer Haynes saw Rossbach riding a bike that matched the

description of one that had been reported stolen and tried to stop him. Rossbach did not

stop for Officer Haynes, and Officer Haynes ran after him. The two ended up in a physical

altercation when Rossbach would not comply with Officer Haynes’s orders, and these

charges resulted.



                                              2
¶4     The Office of the Public Defender (OPD) appointed Liam Gallagher and Dianne

Rice to represent Rossbach. The State filed notice that it would seek persistent felony

offender (PFO) status.

¶5     The case went to trial in early December 2019, and a Lake County Jury found

Rossbach guilty of resisting arrest but could not reach a verdict on the assault charge.

Judge Manley declared a mistrial and scheduled a new trial date for December 16, 2019.

On December 9, 2019, Rossbach filed a late notice, naming 20 new witnesses. The

District Court held a hearing regarding the new witnesses two days later, and Rossbach

moved for a continuance after it became clear that the court was not inclined to allow the

late-noticed witnesses. The District Court granted the continuance, setting the trial date

for February 3, 2020.

¶6     After the District Court set the new trial date, Rossbach filed a second unopposed

motion to continue the trial because both of his attorneys had a previously planned, pre-paid

vacation to Morocco. The District Court denied the motion; Gallagher and Rice withdrew

from the case, and OPD appointed Alisha Backus to represent Rossbach.

¶7     At the second trial, Rossbach called Matthew Friedlander as a witness. Friedlander,

like Rossbach, had a previous relationship with Officer Haynes’s wife. Both Friedlander

and Rossbach had been arrested by Officer Haynes, and they both alleged that

Officer Haynes had used excessive force against them. At the time of the second trial,

Friedlander was incarcerated on charges unrelated to this case or to his incidents with

Officer Haynes. In anticipation of trial, Backus arranged for Friedlander to have civilian

clothes to wear while testifying. When she brought the clothing to the jail the morning of

                                             3
trial, the jail staff told her that because Friedlander was a violent offender and had

threatened to escape, court security required him to wear his orange jail jumpsuit, shackles,

and handcuffs while testifying.      When court convened, Backus requested that the

District Court allow Friedlander to wear civilian clothes. After hearing from both parties,

the court refused the request based on the determination of court security.

¶8     Following a two-day trial, a Lake County Jury found Rossbach guilty of Assault on

a Peace Officer. The District Court designated Rossbach a PFO and sentenced him to the

Montana State Prison for fourteen years, with none suspended.

                              STANDARDS OF REVIEW

¶9     We review matters of trial administration for abuse of discretion. Estate of Frazier

v. Miller, 2021 MT 85, ¶ 12, 404 Mont. 1, 484 P.3d 912 (citation omitted). We review

criminal sentences for legality. State v. Gallagher, 2005 MT 336, ¶ 16, 330 Mont. 65,

125 P.3d 1141 (citation omitted).

                                      DISCUSSION

¶10 1. Whether the District Court abused its discretion when it denied Rossbach’s
motion for continuance after setting the trial during his counsel’s pre-planned vacation.

¶11    Rossbach contends that the District Court abused its discretion by denying his

motion for a continuance because a vacation is a “valid basis for granting a continuance.”

He asserts that he was prejudiced by the court’s denial because he lost his lawyers and

subsequently was convicted of assault on a peace officer by a unanimous jury. The

District Court, he argues, improperly gave his interest in having the same lawyers defend

him in the second trial less import than it gave to speedy trial concerns and crowded


                                             4
dockets. He alleges that the denial violated his right to a fair trial because his replacement

counsel did not have the experience of trying his case in the first trial, at which Rice and

Gallagher had nearly secured his acquittal.

¶12    Ruling on a motion to continue a trial “is left to the discretion of the trial court.”

State v. Molder, 2007 MT 41, ¶ 23, 336 Mont. 91, 152 P.3d 722. “This Court will not

overturn a district court’s decision to deny a continuance ‘unless the district court abused

its discretion and the ruling prejudices the defendant.’” State v. Duncan, 2008 MT 148,

¶ 37, 343 Mont. 220, 183 P.3d 111 (quoting State v. Ibarra-Salas, 2007 MT 173, ¶ 13,

338 Mont. 191, 164 P.3d 898). “A district court abuses its discretion if it acts arbitrarily

without conscientious judgment or exceeded the bounds of reason resulting in substantial

injustice.” State v. Kaarma, 2017 MT 24, ¶ 6, 386 Mont. 243, 390 P.3d 609 (citation and

quotation omitted).

¶13    A district court may grant a continuance “if the interests of justice so require.”

Section 46-13-202(2), MCA. When reviewing a district court’s denial of a motion for a

continuance, we consider factors such as:

       the length of the requested delay, whether there was a showing that the
       State’s case would be prejudiced, the reasons for the requested continuance,
       whether defense counsel was diligent in preparation for trial, whether the
       defendant’s right to a speedy trial would be violated, and the defendant’s
       right to effective assistance of counsel.

Molder, ¶ 23 (citing State v. Sotelo, 209 Mont. 86, 91, 679 P.2d 779, 782 (1984)).

¶14    In denying Rossbach’s motion, the District Court weighed the competing interests

at play. It explained that a continuance would lead to an additional thirty-one days of

incarceration for Rossbach, on top of the forty-nine days of delay caused by the mistrial

                                              5
and first continuance. The court observed that the first continuance was caused by

Gallagher’s untimely notice of witnesses and failure to make a showing of good cause to

the court why it should consider his request.        Further, the court explained that on

Rossbach’s “ideal” date for the trial, five felony trials were scheduled, and if any one of

those cases went to trial, Rossbach could face additional delays. The District Court

expressed concern whether Rossbach “was consulted or consented to these additional

delays while he remain[ed] incarcerated.” Defense counsel did not file a written speedy

trial waiver signed by Rossbach. Finally, the court considered the State’s prejudice,

concluding that the cost of a continuance would be between $2,550 and $5,100. On

balance, the court determined that Rossbach’s counsel’s pre-planned vacation was a

“minimal” justification given the prejudice such a delay would cause.

¶15    Public defenders and prosecutors are without doubt entitled to responsibly

scheduled vacations. But the District Court did not refuse the requested continuance on

this basis alone. It discussed each of the considerations we noted in Molder, including

Rossbach’s right to a speedy trial, the defense’s diligence in preparing for trial, and

prejudice to the State. The court concluded that the additional delay because of Gallagher

and Rice’s travel plans was not a sufficient justification to continue the trial for a second

time when new counsel was available.

¶16    Rossbach has been unable to demonstrate how the court’s denial prejudiced him.

Although his counsel for the second trial, Backus, had only 46 days to take the case to trial,

his previous counsel, Gallagher and Rice, had only 44—and Backus had the benefit of their

work. Rossbach has not shown or argued that he received ineffective assistance of trial

                                              6
counsel but only speculates that because the first jury deadlocked, he should have fared at

least as well in the second trial. The District Court, though, praised Backus for her

thorough trial preparation. Rossbach’s theory that he may have had “a better chance of

acquittal” had the same counsel tried his case a second time is not enough to show

prejudice. See State v. Hocevar, 2000 MT 157, ¶ 63, 300 Mont. 167, 7 P.2d 329. Rossbach

has not established that the District Court abused its discretion in refusing the continuance.

¶17 2. Whether the District Court abused its discretion when it denied Rossbach’s
motion to allow his witness to testify in civilian clothing rather than shackled and in jail
clothing.

¶18     Rossbach argues he was prejudiced by the District Court’s denial of his motion to

allow his witness, Friedlander, to testify in civilian clothes.       Rossbach analogizes a

witness’s right to be dressed in civilian clothes with that of a defendant’s and draws upon

case law from other jurisdictions that have held the same. Rossbach contends that

Friedlander’s appearance in his orange jumpsuit, shackles, and handcuffs “obliterated”

Friedlander’s credibility before the jury, prejudicing Rossbach and undermining his right

to a fair trial.

¶19     The State responds that the District Court properly considered the security concern

Friedlander presented when it denied Rossbach’s request. As the prosecutor explained,

Friedlander “has a violent history.        He threatened to try to escape.”         The court

acknowledged these concerns in its ruling:

        THE COURT: And here is the problem I have, Alisha, is that Mr. Gallagher
        noticed this witness about two months ago as a new witness. And so the
        defense has had two months to ask for a hearing to determine—for the Court
        to determine his level of risk. To do that with the jury waiting outside for the
        first time is not acceptable and I’m not going to stop—I’m not going to hold

                                               7
       all these jurors outside while we have a hearing to determine Mr.
       Friedlander’s level of risk. And for that reason I’m leaving it up to the court
       security.

       Furthermore, I don’t think there is going to be much, if any, prejudice to the
       defendant because it’s my understanding this discovery by Mr. Rossbach of
       Mr. Friedlander’s similar experiences with Officer Haynes was derived from
       jailhouse discussions when they were both in jail in Flathead County
       together. And so the fact that he was in jail or is in jail is going to come out
       anyway, I would assume, in the course of cross-examination as to how the
       story—and the State’s position is it was concocted.

¶20    A district court has discretion over trial administration decisions, and we will not

disturb those decisions absent an abuse of discretion. State v. Sheehan, 2005 MT 305, ¶ 18,

329 Mont. 417, 124 P.3d 1119 (citations omitted). A district court’s control over its

courtroom is especially important when it comes to issues of safety. It is for this reason

we have held that a district court “has wide discretion to decide whether a defendant who

has a propensity for violence poses a security risk and warrants increased security

measures.” State v. Herrick, 2004 MT 323, ¶¶ 14-15, 324 Mont. 76, 101 P.3d 755 (citation

and quotation omitted). The same is necessarily true for witnesses. Although “[t]he due

process clauses of the United States Constitution and Montana Constitution entitle criminal

defendants to appear before a jury free from physical restraints,” State v. Hartsoe,

2011 MT 188, ¶ 22, 361 Mont. 305, 258 P.3d 428, we have not recognized the same right

for defense witnesses and decline to do so as a matter of law. The Dissent cites several

cases in which courts have held that a defendant has a right to have witnesses appear free

from restraints but acknowledges that this rule “is not absolute,” and a district court has

discretion to require restraints when “it is necessary to protect courtroom security.”

Dissent, ¶ 38. We recognized in Hartsoe that district courts have discretion to require

                                              8
accused defendants to appear in jail clothing, handcuffs, or shackles when justified by a

compelling state interest, like a risk of flight or other safety concerns. Hartsoe, ¶¶ 22-23.

We decline to impose absolute requirements on a trial court when considering a request

that a witness testify in civilian clothing or free from restraints. Like other matters of trial

administration, we instead review the claimed error for abuse of discretion. On the other

hand, we caution district courts against routinely requiring defense witnesses to appear in

jail clothing, handcuffs, and shackles. We agree with the Dissent that the trial court should

hold a hearing and state on the record its reasons for requiring such measures.

Dissent, ¶ 38. Courts recognize that “the responsibility for requesting a hearing rests with

the parties.” State v. Rodriguez, 45 P.3d 541, 545 (Wash. 2002). And “a judge’s refusal

to order the removal of shackles, where there exists any reasonable basis for anticipating

that a prisoner may attempt to escape, will not be overruled.” Loux v. United States, 389

F.2d 911, 920 (9th Cir. 1968) (quoting Commonwealth v. Chase, 217 N.E.2d 195, 197

(Mass. 1966)).

¶21    Rossbach raised the issue of Friedlander dressing in civilian clothes to the

District Court the morning of trial, a mere thirty minutes before the trial was scheduled to

begin. The court understandably did not want to keep the jury pool waiting while it

conducted a hearing to determine the full scope of the identified potential safety concerns.

Despite these timing concerns, the court allowed Rossbach’s counsel to present her

argument that Friedlander should be permitted to dress in civilian clothing and allowed the

State to respond.     Taking both parties’ arguments into account, the District Court

considered the possible prejudicial effect of Friedlander’s appearance in light of the fact

                                               9
that the jury likely would learn that Friedlander had met Rossbach in jail. The court did

not simply allow a jail administrator’s policy to dictate its decision. “[H]owever informal,”

and despite defense counsel’s failure to request a hearing before the first day of trial, the

court heard from both parties on Rossbach’s last-minute request. See State v. Damon,

669 A.2d 860, 863 (N.J. Super. Ct. App. Div. 1966) (holding that, because discretion in

keeping a defendant restrained at trial is “sharply limited,” “[t]he judge must hold a

hearing, however informal, and state on the record out of the jury’s presence his or her

reasons for shackling the defendant, whether they are based on evidence from trial,

information obtained from criminal records, or statements made by law enforcement

officers”).

¶22    The court considered the potential security risks—including Friedlander’s history

of violence and his threats to escape—against the possible prejudice to Rossbach before

denying his request. Its decision was a discretionary one, grounded in the information it

received moments before trial, and it did not act arbitrarily or exceed the bounds of reason.

¶23    In the final analysis, we conclude that Rossbach has not shown prejudice from

Friedlander’s appearance on the stand. Jail garb aside, Friedlander’s testimony had not the

strength Rossbach gives it.       Friedlander, like Rossbach, had a relationship with

Officer Haynes’s wife. Rossbach sought to establish that Officer Haynes used excessive

force on both men because of their prior relationships with his wife. Friedlander testified

that he had interacted with Officer Haynes twice. In the first instance, Officer Haynes,

during a traffic stop, “overstepp[ed] his bounds a little bit” and was “overly aggressive”

while putting handcuffs on Friedlander. Friedlander stated, however, that he “asked

                                             10
[Officer Haynes] to back off [and] he did.” Regarding the second encounter, Friedlander

testified that Officer Haynes “was professional.       He was civil to me.” Friedlander

acknowledged that he was “[a] little nervous when [Officer Haynes] showed up . . . but

[Officer Haynes] was professional in that context.” Friedlander’s testimony does not

demonstrate that Officer Haynes had a pattern of using excessive force against his wife’s

former boyfriends—rather, it shows that Officer Haynes listened to Friedlander and

responded when Friedlander asked. Friedlander was not present and did not witness the

interaction between Rossbach and Officer Haynes, had not experienced the kind of

treatment that Officer Haynes reportedly visited upon Rossbach, and had not seen the

officer treat anyone else that way on other occasions. He did not offer testimony that was

“pivotal” to the case. Dissent, ¶ 41. On the full trial record, we are unable to conclude that

the trial court abused its discretion to the prejudice of Rossbach’s substantial rights when

it allowed Friedlander to testify in shackles, handcuffs, and a jail jumpsuit over Rossbach’s

objection. See § 46-20-701(2), MCA.

¶24 3. Whether the District Court illegally sentenced Rossbach as a persistent felony
offender under § 46-1-202(18)(b)(ii), MCA, based on his release from a sentence on
revocation when his most recent felony conviction was in 2001.

¶25    A district court’s designation of a defendant as a PFO is a question of statutory

interpretation that we review de novo. Gallagher, ¶ 16.

¶26    The State may seek a PFO designation for “an offender who has previously been

convicted of two separate felonies and who is presently being sentenced for a third felony




                                             11
committed on a different occasion than either of the first two felonies.”

Section 46-1-202(18), MCA (2017).1 An offender has qualifying previous convictions if:

          (a) the two previous felonies were for offenses that were committed in
       this state or any other jurisdiction for which a sentence of imprisonment in
       excess of 1 year could have been imposed;
          (b) less than 5 years have elapsed between the commission of the
       present offense and either:
              (i) the most recent of the two felony convictions; or
              (ii) the offender’s release on parole or otherwise from prison or other
          commitment imposed as a result of a previous felony conviction; and
          (c) the offender has not been pardoned on the ground of innocence and
       the conviction has not been set aside at a postconviction hearing.

Section 46-1-202(18), MCA. If an offender qualifies as a PFO, a district court must

sentence the offender under § 46-18-502, MCA.

¶27    The District Court sentenced Rossbach as a PFO under § 46-18-502, MCA, because

of his 1996 aggravated assault conviction and his 2001 robbery conviction. For the

robbery, Rossbach was sentenced to fifteen years in prison, with eleven years suspended.

His suspended sentence was revoked three times, in June 2006, May 2011, and May 2015,

for drug use, failure to attend Alcoholics Anonymous meetings, absconding from

supervision, failure to obtain employment, and tribal court misdemeanor offenses.

Rossbach argues that he does not meet the criteria of § 46-1-202(18), MCA, because he

was in prison not for his previous felony conviction but because his suspended sentence

was revoked. He contends that (1) the revocation of a suspended sentence does not

constitute a “conviction” or an “other commitment,” (2) a release from a revocation cannot


1
 We apply “the law in effect at the time of the commission of the crime” to “the possible sentence.”
State v. Thomas, 2019 MT 155, ¶ 10, 396 Mont. 284, 445 P.3d 777 (quoting State v. Finley,
276 Mont. 126, 147, 915 P.2d 208, 221 (1996)).
                                                12
trigger the five-year statutory period for a PFO, and (3) his release from commitment was

not directly tied to his previous felony conviction, but instead to his violating conditions of

probation.

¶28    Rossbach first argues that State v. Smith, 232 Mont. 156, 755 P.2d 569 (1988),

supports his assertion that the revocation of a suspended sentence is not a conviction or an

“other commitment.” In Smith, we held that a three-year suspended sentence imposed

under § 46-18-201(2), MCA, with numerous probationary conditions did not constitute a

“commitment” under § 46-18-202(18), MCA. 232 Mont. at 161, 775 P.2d at 572. We

explained that a commitment is “the act of taking or sending to the prison, mental health

facility, or the like[,]” and that “[a] person is committed when he is actually sentenced to

confinement by the court as contrasted with a suspended sentence or probation.” Smith,

232 Mont. at 161, 775 P.2d at 572 (citing Black’s Law Dictionary, 248 (5th ed. 1979)). A

commitment “begins when the defendant is handed over to law enforcement personnel for

confinement.” Smith, 232 Mont. at 161-62, 775 P.2d at 572. We further explained what

constitutes an “other commitment” in State v. Montoya, 1999 MT 180, 295 Mont. 288,

983 P.2d 937. We held that Montoya’s release following the revocation of his suspended

sentence and his recommitment to the Montana State Prison (MSP) triggered the

commencement of the five-year period in § 46-18-502, MCA, despite the felony occurring

more than five years earlier. Montoya, ¶ 27.

¶29    Rossbach’s situation is analogous to Montoya’s, not to Smith’s. Unlike Smith, who

was sentenced under § 46-18-201(2), MCA, and served his suspended sentence without

incident, both Rossbach and Montoya were sentenced under § 46-18-201(3), MCA, and

                                              13
were committed to the Department of Corrections (DOC) or MSP custody after violating

the terms of their suspended sentences. As we held in Montoya, commitment to DOC or

MSP custody following the revocation of a suspended sentence constitutes an

“other commitment” under § 46-18-202(b)(ii), MCA. Montoya, ¶ 27.

¶30    Rossbach argues next that his imprisonment was a result of the revocation of his

suspended sentence, not of the felony itself, so his release from custody in 2019 cannot

trigger the five-year statutory period under § 46-1-202(18)(b), MCA.          We disagree.

Following Rossbach’s third probation violation in 2015, the District Court revoked his

suspended sentence under § 46-18-203(7), MCA, and committed him to the DOC under

§ 46-18-201(3)(a)(iv), MCA, for the remaining term of his sentence.                  Under

§ 46-18-203(7), MCA, a district court, upon a finding “that the offender has violated the

terms and conditions of the suspended . . . sentence,” may “revoke the suspension of

sentence and require the offender to serve . . . the sentence imposed[.]” The District Court

revoked Rossbach’s suspended sentence and required him to serve the remainder of his

2001 sentence for felony robbery in DOC custody. Rossbach was released from custody

in March 2019. His release was therefore “a result of a previous felony conviction.”

Section 46-1-202(18), MCA. Because the DOC released Rossbach from custody on

March 5, 2019, and he assaulted Officer Haynes two months later, Rossbach is well within

the five-year requirement of § 46-1-202(18), MCA.

                                     CONCLUSION

¶31    Rossbach has failed to show that the District Court committed reversible error when

it denied his motion for a continuance and required Friedlander to testify in his jail

                                            14
jumpsuit, shackles, and handcuffs. The District Court correctly sentenced Rossbach as a

PFO. The District Court’s December 19, 2019 order, February 5, 2020 order, and its

April 1, 2020 sentencing order are affirmed.


                                                   /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE


Justice Laurie McKinnon, dissenting.

¶32    I would join the majority of jurisdictions that have held, absent some compelling

reason for physical restraint, inmate witnesses may appear in court without being shackled.

Further, no compelling reason exists to require a witness appear before a jury in prison

garb. In my view, it was an abuse of discretion for the District Court to delegate to

detention personnel the decision of whether Friedlander would wear civilian clothes and

be shackled and handcuffed. I dissent.

¶33    Both the state and federal constitutions guarantee defendants the right to a fair trial

before an impartial jury. U.S. Const. amend V, VI, and XIV; Mont. Const. art. II, section

24. The fair trial right entitles a defendant to “have his guilt or innocence determined solely

on the basis of the evidence introduced at trial, and not on grounds of official suspicion,

indictment, continued custody, or other circumstances not adduced as proof at trial.”

Taylor v. Kentucky, 436 U.S. 478, 485, 98 S. Ct. 1930, 1934 (1978). The fair trial right is


                                              15
tethered to the basic principle of American jurisprudence that a person accused of a crime

is presumed innocent until his guilt has been established beyond a reasonable doubt.

Estelle v. Williams, 425 U.S. 501, 503, 96 S. Ct. 1691, 1692-93 (1976). The right

precludes, absent compelling reasons, placing a defendant in physical restraints and

requiring him to appear in distinctive prison garb because the jury is likely to consider such

a defendant as “being in the opinion of the judge a dangerous man, and one not to be trusted,

even under the surveillance of officers.” Kennedy v. Cardwell, 487 F.2d 101, 106 (6th Cir.

1973) (quoting State v. Kring, 64 Mo. 591, 593 (1877)). Thus, as a general rule, a defendant

in a criminal case has the right to appear before the jury free from shackles or other physical

restraints, and free of prison garb. Illinois v. Allen, 397 U.S. 337, 344, 90 S. Ct. 1057, 1061

(1970).

¶34    Pertinently, for the presumption of innocence to be effective and the right to a fair

trial protected, courts must guard against inherently prejudicial practices.          “In the

administration of criminal justice, courts must carefully guard against dilution of the

principle that guilt is to be established by probative evidence and beyond a reasonable

doubt.” Estelle, 425 U.S. at 503, 96 S. Ct. at 1693. A trial is inherently prejudicial when

“an unacceptable risk is presented of impermissible factors coming into play.”

Holbrook v. Flynn, 475 U.S. 560, 570, 106 S. Ct. 1340, 1346-47 (1986).                     An

“inherently prejudicial” practice may be allowed “only where justified by an essential state

interest specific to each trial.” Holbrook, 475 U.S. at 568-69, 106 S. Ct. at 1346.

¶35    Thus, inherent in a defendant’s right to fair trial and his right to appear before the

jury without physical restraints and jail clothing is his right to have his witnesses appear

                                              16
that way as well. While clearly the right to a fair trial and presumption of innocence is a

right of the defendant, the appearance of a defense witness in restraints and prison garb

undermines the credibility of the testimony that witness offers on the defendant’s behalf.

Accordingly, the general rule that a defendant may not appear as a prisoner before the jury

has been extended to inmate witnesses by every court to consider the issue.                See

United States v. Brooks, 125 F.3d 484, 499 (7th Cir. 1997); Wilson v. McCarthy,

770 F.2d 1482, 1484-85 (9th Cir. 1985); Kennedy, 487 F.2d at 105, n.5; United States v.

Roustio, 455 F.2d 366, 371 (7th Cir. 1972); Williams v. Alaska, 629 P.2d 54, 57-58

(Alaska 1981); Kansas v. Ward, 256 P.3d 801, 824 (Kan. 2011)(concluding “a trial court

almost always abuses its discretion” when it allows a witness to testify in jail clothing

without an explanation of its necessity and without giving a cautionary instruction);

Hightower v. Nevada, 154 P.3d 639, 642 (Nev. 2007); New Jersey v. Artwell,

832 A.2d 295, 298 (N.J. 2002); Washington v. Rodriguez, 45 P. 3d 541, 545 (Wash. 2002).

¶36    The American Bar Association has recommended rules in line with these holdings:

Courts “should not permit a . . . witness to appear at trial in the distinctive attire of a

prisoner, unless waived by the defendant . . . nor should . . . witnesses be subjected to

physical restraint . . . unless the court has found such restraint necessary . . . .” ABA

Standards Relating to Trial by Jury § 15-3.2(b)-(c), at 185 (3d ed., ABA 1996) (hereinafter

“ABA Standards”).1 Commentary to the ABA Standards emphasize this recommendation


1
  While we have not adopted ABA Standards outright, we have frequently cited to them
approvingly. See, e.g., State v. Criswell, 2013 MT 177, ¶ 55, 370 Mont. 511, 305 P.3d 760;
State v. Norquay, 2011 MT 34, ¶ 39, 359 Mont. 257, 248 P.3d 817; State v. Couture, 2010 MT 201,
¶ 76, n. 4, 357 Mont. 398, 240 P.3d 987.
                                              17
reflects “a moral reluctance” to subject defendants and witnesses to restraint if other less

restrictive options are available. ABA Standards at 188. The Commentary to the ABA

Standards further mandates “[t]he decision to use restraints . . . should be made by the

judge, and not by law enforcement officers.” ABA Standards at 190 (emphasis added).

¶37    The issue here is whether the appearance of Friedlander before a jury while

shackled, handcuffed, and in distinctive prison garb furthered a compelling state interest

and was a constitutionally tolerable justification to support the inherent prejudice to

Rossbach’s fair trial right. The inherent prejudice lies “not merely in the fact that the jury

may suspect that the witness committed a crime,” but in “the inherent psychological

impact” that restraints will have on the jury’s assessment of credibility.          Williams,

629 P.2d at 57-58. “Requiring a witness to testify in shackles also encourages the jury to

perceive the defendant as one who must turn to the testimony of a putatively ‘guilty’

individual to help salvage his case.” Artwell, 832 A.2d at 301. The appearance of defense

witnesses in restraints and prison garb may “hurt the defendant in so far as the witness is

conceived to be associated with him . . . .” Massachusetts v. Brown, 305 N.E.2d 830, 834

(Mass. 1973). Although the shackling of defense witnesses may prove less prejudicial to

the accused because it does not directly affect the presumption of innocence, it nonetheless

harms his defense by detracting from his credibility. United States v. Garcia, 625 F.2d 162,

167-68 (7th Cir. 1980). There is no dispute that prison garb, shackles and handcuffs have

effects on a jury that are difficult to quantify. The associated guilt and prisoner status of

an inmate witness has the potential to prejudice the presumption of innocence and the right

to a fair trial to which the defendant is entitled.

                                               18
¶38    I recognize the general rule precluding inmate witnesses from appearing before a

jury in prison garb and being physically restrained is not absolute. While the appearance

of a defense witness in restraints and prison garb presents a risk of unfair prejudice, the

trial court may subject a witness to restraints when it has reason to believe it is necessary

to protect courtroom security. Whether the State has demonstrated a need to compel a

witness to be shackled and in prison garb is committed to the discretion of the trial judge.

It is, however, the trial judge—and not detention personnel—who must make the decision.

The trial judge remains best equipped to protect the defendant from unfair prejudice and

decide the extent of security measures necessary to prevent disruption of the trial, harm to

those in the courtroom, escape of the accused, and to prevent other crimes. Because the

appearance of a defense witness in restraints presents a risk of unfair prejudice to a

defendant, a trial court may subject a witness to physical restraint only when it has reason

to believe it is necessary to maintain the security of the courtroom. Loux v. United States,

389 F.2d 911, 919 (9th Cir. 1968). In that instance, the trial court should “hold a hearing,

however informal, and state on the record out of the jury’s presence [its] reasons for

shackling the [witness], whether they are based on evidence from trial, information

obtained from criminal records, or statements made by law enforcement officers.”

New Jersey v. Damon, 669 A.2d 860, 863 (N.J. Super. Ct. App. Div. 1996). In my opinion,

until that record is made, inmate witnesses cannot be physically restrained or required to

wear prison garb. Given this framework, it is axiomatic that a “policy” of letting detention

personnel decide whether an inmate witness wears prison garb and is shackled ignores the

requirement that trial courts create an appropriate record containing the reasons for

                                             19
enhanced courtroom security which justify encroachment of a defendant’s right to a fair

trial.

¶39      Unlike the use of restraints, requiring a witness to wear prison garb in front of a jury

furthers no compelling state interest at all. Instead, the practice only prejudices a defendant

by undermining his witness’s credibility and suggesting his guilt by association. While

there may be some administrative inconvenience in allowing for a witness to change

clothes, the fact that it may be more convenient for detention personnel to have defense

witnesses remain dressed in prison clothes is not an essential state interest that justifies the

practice. We have recognized this as it relates to the defendant’s right to wear their own

clothes in court. State v. Rodriguez, 192 Mont. 411, 420, 628 P.2d 280, 285 (1980)

(“The inconveniences to the custodial officials cannot override the defendant’s right to fair

treatment when appearing in court.”) I see no reason not to extend similar reasoning here.

In my opinion, there was no justification for Friedlander to appear before the jury in prison

garb and the District Court could have easily accommodated defense counsel’s request to

have him change into the clothes she had prepared and brought to the courtroom.

¶40      Here, in the week prior to trial, Rossbach’s attorney talked to detention staff about

Friedlander wearing civilian clothing when testifying. Detention staff told defense counsel

Friedlander would be allowed to change into civilian clothes. The evening before trial,

defense counsel took clothes to the jail for Friedlander to try on and pick out the clothes

that fit. Defense counsel ironed them that evening and brought them to court the next day

for Friedlander to change into and wear when testifying. However, defense counsel learned

the morning of trial that detention staff had changed position and informed the trial judge

                                                20
in the hallway, off the record and out of the presence of counsel and Rossbach, that

Friedlander should remain shackled and in his prison garb when in the courtroom. The

District Court allowed defense counsel to make a record of her objection but determined

to leave the decision to court security. The State offered that Friedlander presented a flight

risk, not a security risk. No evidentiary hearing was held, not even a brief hearing; the

adequacy of alternative measures to minimize Friedlander’s flight risk were never

considered; and a record was never made concerning Friedlander’s history, the nature and

physical security of the courtroom, or Friedlander’s age and physical attributes. Notably,

the District Court did not distinguish between Friedlander appearing in shackles and

handcuffs from his appearance in prison garb. Based on this record, there is no legitimate

state interest requiring Friedlander to remain dressed in prison garb. Rossbach’s counsel

brought civilian clothes to the courtroom and notified the court as soon as practicable once

she learned detention staff would not allow Friedlander to change clothes.

¶41    Lastly, I cannot accept that the prejudice to Rossbach’s fair trial right was harmless

error. Friedlander was a material witness to Rossbach’s defense and had experienced

Officer Haynes’s use of force when carrying out arrests and could testify about his

credibility. These were pivotal considerations for the jury and went to the heart of

Rossbach’s defense. Friedlander’s appearance in prison garb, handcuffs, and shackles,

undermined his credibility and the testimony he offered on Rossbach’s behalf.

¶42    To fully protect a defendant against being convicted by impermissible factors rather

than solely by the evidence, the rule against physical restraint, absent a showing of

necessity, must apply to all inmate witnesses. There can be no compelling reason or

                                             21
legitimate state interest which requires a witness to appear before a jury in prison garb. In

my opinion, the shackling of a witness, in the absence of both a record-based compelling

state interest and a decision by the trial judge charged with the responsibility of protecting

a defendant’s right to a fair trial, is an affront to the dignity of the court. “It offends not

only judicial dignity and decorum, but also that respect for the individual which is the

lifeblood of the law.” Allen, 397 U.S. at 350-51, 90 S. Ct. at 1064 (Brennan, J., concurring).

¶43    I dissent. I would reverse and remand for a new trial on this issue alone.


                                                   /S/ LAURIE McKINNON


Justice Ingrid Gustafson and Justice Dirk Sandefur join in the Dissent of Justice McKinnon.


                                                   /S/ INGRID GUSTAFSON
                                                   /S/ DIRK M. SANDEFUR




                                              22